UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                               No. 01-60912


                   NATIONAL LABOR RELATIONS BOARD,

                                                                Petitioner,


                                  VERSUS


                         COLBURN ELECTRIC CO.,

                                                                Respondent.




          Application for Enforcement of an Order of the
                   National Labor Relations Board
                 (Cases 15-CA-13614 and 15-CA-13617)
                             December 4, 2002


Before DAVIS, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

       After reviewing the briefs and the NLRB’s decision, we find

that   Colburn   has   not   shown   a     lack   of   substantial   evidence

supporting the Board’s factual findings, nor has it shown that the

Board’s legal conclusions are inconsistent with the National Labor



  *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     -1-
Relations Act.1     We therefore GRANT the Board’s application for

enforcement of its order.

               I.    Colburn’s No-Solicitation Policy

      In NLRB v. Roney Plaza Apartments, we found that the ultimate

question in cases like this one is “whether the employer’s actions

. . . interfered with the organizational rights of employees under

the Act.”2    A no-solicitation rule that prohibits only union

solicitation is an interference with those rights that violates §

8(a)(1) of the NLRA.3        Colburn contends that its rule was not

designed to prohibit employees from merely “talking” about the

Union on working time, but was instead narrowly tailored to prevent

“union activity”    amounting       to   harassment.     But   even    if     this

distinction   between      “union    activity”     and   “union       talk”    is

meaningful,   the   rule    still     singles    out   union   activity        for

prohibition while permitting nonunion, nonwork-related activity,

which could just as easily amount to harassment and disrupt work.

Thus, Clifford Zylks’ alleged union-related harassment of a fellow

  1
     See Cent. Freight Lines, Inc. v. NLRB, 666 F.2d 238, 239 (5th
Cir. 1982) (“We must sustain the Board’s findings if they are
supported by substantial evidence on the record considered as a
whole.”); Valmont Indus. v. NLRB, 244 F.3d 454, 463 (5th Cir. 2001)
(“A reviewing court will uphold the Board’s decision if it is
reasonable and supported by substantial evidence on the record
considered as a whole.”); Poly-America, Inc. v. NLRB, 260 F.3d 465,
476 (5th Cir. 2001) (“We review questions of law de novo, but defer
to the legal conclusions of the Board if reasonably grounded in the
law and not inconsistent with the Act.”) (citations omitted).
  2
      597 F.2d 1046, 1048–49 (5th Cir. 1979).
  3
      See id. at 1050.

                                      -2-
employee   does    not    justify     Colburn’s     implementation     of     a

discriminatory no-solicitation policy.4

      Colburn   also    may   not   justify   its   policy   by   citing    the

provision that permitted employees to engage in union activity

during “breaks or lunch” because that provision does nothing to

alter the rule’s discriminatory core language, which singles out

union activity for punishment.5            And because Colburn’s rule is

unlawful on its face, a determination of whether its application

had a discriminatory effect is unnecessary.6           In other words, the

facially discriminatory rule supports the Board’s conclusion that

Colburn interfered with the organizational rights of its employees

in violation of § 8(a)(1).

                  II.    Discharge of Clifford Zylks

      Colburn argues that Zylks was discharged for disrupting the

work of a fellow employee and for declaring that he would continue

such activities anytime he felt like it.              In Roney Plaza, the

  4
     See id. at 1048–51 (finding that an employer was not entitled
to impose a no-solicitation policy that singled out union
solicitation during work time, despite allegations that an employee
who engaged in union solicitation had frightened and harassed
employees and had interrupted their work).
  5
     See id. at 1049–50 (concluding that a no-solicitation policy
was unlawful where it singled out union activity for punishment,
even though the policy permitted union activity during lunch or
breaks).
  6
     Cf. NLRB v. Pneu-Elec., Inc., 309 F.3d 843, 850 (5th Cir.
2002) (“The test for determining whether an employer has violated
§ 8(a)(1) is whether the employer’s questions, threats, or
statements tend to be coercive, not whether the employees are in
fact coerced.”) (internal quotation and citation omitted).

                                     -3-
employer also attempted to justify a discharge by citing the

employee’s       interruption   of   the   work   of   others    and   his

insubordination in continuing to engage in at-work solicitation.7

This court found, however, that “[b]oth reasons are removed by our

conclusion that substantial evidence supports the Board’s finding

of an invalid no solicitation policy.”8      Similarly, Zylks’ defiance

in this case is “inextricably involved” with Colburn’s promulgation

of a rule that discriminatorily prohibited union activity during

working hours.9     At the hearing before the ALJ, job superintendent

Robert Jackson testified that Zylks “told me he would conduct union

business any time that he felt like it.           And therefore, I fired

him.”    This testimony constitutes substantial evidence supporting

the Board’s finding that Zylks’ protected activity was a motivating

factor in his discharge.        The discharge was therefore unlawful

unless the record compels the conclusion that Colburn would have

fired Zylks even in the absence of his union activity.10        As the ALJ

and the Board correctly determined, the record cannot support that

conclusion because the very reason for the discharge was Zylks’

intent to continue his union activity. Because Jackson’s testimony

reveals that the purportedly legitimate reasons offered by Colburn

  7
       See 597 F.2d at 1050–51.
  8
       Id. at 1051.
  9
       See id.
  10
     See generally NLRB v. Transp. Mgmt. Corp., 462 U.S. 393,
397–403 (1983).

                                     -4-
are pretextual, we cannot disturb the Board’s finding that Colburn

discharged Zylks in violation of §§ 8(a)(1) and (3) of the NLRA.

              APPLICATION FOR ENFORCEMENT GRANTED.




                               -5-